Exhibit 10.14

 

EXTERRAN CORPORATION

 

FORM OF AWARD NOTICE AND AGREEMENT

COMMON STOCK AWARD FOR NON-EMPLOYEE DIRECTORS

 

Exterran Corporation (the “Company”) has granted to you (the “Participant”) an
Other Stock-Based Award consisting of shares of Common Stock under the Exterran
Corporation 2015 Stock Incentive Plan (as may be amended from time to time, the
“Plan”), subject to the terms and conditions set forth in this Award Notice and
Agreement (the “Award Notice”) and the Plan.  Unless otherwise defined herein,
capitalized terms used in this Award Notice shall have the respective meanings
ascribed to them in the Plan.

 

The material terms of your Award are as follows:

 

1.                                      Award.  You have been granted shares of
the Company’s Common Stock (the “Award” or “Stock”) subject to these terms and
conditions.

 

2.                                      Grant Date.  The Grant Date of your
Award is the date on which this Award is approved by the Board of Directors of
the Company or an appropriate committee of the Board of Directors.

 

3.                                      Stockholder Rights.  The Company will
register the Stock in your name. You will have the right to vote your Stock and
receive dividends, if any.

 

4.                                      No Right to Continued Service.  Nothing
contained in this Award Notice shall confer upon you any right to continued
service (as a member of the Board or otherwise), or limit in any way the right
of the Board to terminate or modify the terms of your service at any time.

 

5.                                      Data Privacy.  You consent to the
collection, use, processing and transfer of your personal data as described in
this paragraph.  You understand that the Company and/or its Affiliates hold
certain personal information about you (including your name, address and
telephone number, date of birth, social security number, social insurance
number, etc.) for the purpose of administering the Plan (“Data”).  You also
understand that the Company and/or its Affiliates will transfer this Data
amongst themselves as necessary for the purpose of implementing, administering
and managing your participation in the Plan, and that the Company and/or its
Affiliates may also transfer this Data to any third parties assisting the
Company in the implementation, administration and management of the Plan.  You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for these purposes.  You also understand that you may,
at any time, review the Data, require any necessary changes to the Data or
withdraw your consent in writing by contacting the Company.  You further
understand that withdrawing your consent may affect your ability to participate
in the Plan.

 

6.                                      Withholding. The Company and its
Affiliates may elect, with your consent, to withhold a sufficient number of
shares of Common Stock that are otherwise issuable to you pursuant to your Award
to satisfy any such withholding obligations.

 

7.                                      Plan Governs.  Your Award and this Award
Notice are subject to the terms of the Plan, a copy of which is available at no
charge through your UBS account or which will be provided to you upon request as
indicated in Section 11.  All the terms and conditions of the Plan, as may be
amended from time to time, and any rules, guidelines and procedures which may
from time to time be established pursuant to the Plan, are hereby incorporated
into this Award Notice, including, but not limited to, Paragraphs
XV(I) (“Section 409A of the Code”) and XV(j) (“Clawback”) thereof. In the event
of a discrepancy between this Award Notice and the Plan, the Plan shall govern.

 

8.                                      Adjustment.  This Award shall be subject
to adjustment as provided in Paragraph XIII of the Plan.

 

9.                                      Modifications.  The Company may, without
your consent, make any change to this Award Notice that is not adverse to your
rights under this Award Notice or the Plan.

 

--------------------------------------------------------------------------------


 

10.                               Non-Solicitation/Confidentiality Agreement. 
The greatest assets of the Company and its Affiliates (“Exterran” in this
Section 10) are its employees, directors, customers, and confidential
information.  In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this Non-Solicitation/Confidentiality
Agreement as set forth in this Section 10, the terms of which you accept and
agree to by accepting the Award.

 

a.                                     In order to assist you with your duties,
Exterran has provided and shall continue to provide you with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors and third parties or is proprietary information of Exterran
(“Confidential Information”).  Such Confidential Information shall include,
without limitation, information regarding Exterran’s customers and suppliers,
employees, business operations, product lines, services, pricing and pricing
formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Exterran.  You agree, during your service
to Exterran and at all times thereafter, not to use, divulge, or furnish or to
make accessible to any third party, company, or other entity or individual,
without Exterran’s written consent, any Confidential Information of Exterran,
except as required by your job-related duties to Exterran.

 

b.                                     In connection with your acceptance of the
Award under the Plan, and in exchange for the consideration provided hereunder,
and in consideration of Exterran disclosing and providing access to Confidential
Information, you agree that you will not, during your service to Exterran, and
for one year thereafter, directly or indirectly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) divert or attempt to divert from Exterran
any business relating to the provision of natural gas compression equipment and
related services, oil and natural gas production and processing equipment and
related services or water treatment equipment and related services without, in
each case, the prior written consent of Exterran.

 

c.                                      You agree that (i) the terms of this
Section 10 are reasonable and constitute an otherwise enforceable agreement to
which the terms and provisions of this Section 10 are ancillary or a part of;
(ii) the consideration provided by Exterran under this Section 10 is not
illusory; (iii) the restrictions of this Section 10 are necessary and reasonable
for the protection of the legitimate business interests and goodwill of
Exterran; and (iv) the consideration given by Exterran under this Section 10,
including without limitation, the provision by Exterran of Confidential
Information to you, gives rise to Exterran’s interests in the covenants set
forth in this Section 10.

 

d.                                     You and Exterran agree that it was both
parties’ intention to enter into a valid and enforceable agreement.  You agree
that if any covenant contained in this Section 10 is found by a court of
competent jurisdiction to contain limitations as to time, geographic area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interests of Exterran, then
the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographic area, and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interests of
Exterran.

 

e.                                      In the event that Exterran determines
that you have breached or attempted or threatened to breach any term of this
Section 10, in addition to any other remedies at law or in equity Exterran may
have available to it, it is agreed that Exterran shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary

 

2

--------------------------------------------------------------------------------


 

injunction (without necessity of (i) proving irreparable harm, (ii) establishing
that monetary damages are inadequate, or (iii) posting any bond with respect
thereto) against you prohibiting such breach or attempted or threatened breach
by proving only the existence of such breach or attempted or threatened breach. 
You agree that the period during which the covenants contained in this
Section 10 are in effect shall be computed by excluding from such computation
any time during which you are in violation of any provision of this Section 10.

 

f.                                       You hereby acknowledge that the Award
being granted to you under the Plan is an extraordinary item of compensation and
is not part of, nor in lieu of, your ordinary wages for services you may render
to Exterran.

 

g.                                      You understand that this agreement is
independent of and does not affect the enforceability of any other restrictive
covenants by which you have agreed to be bound in any other agreement with
Exterran.

 

h.                                     Notwithstanding any other provision of
this Award, the provisions of this Section 10 shall be governed, construed and
enforced in accordance with the laws of the State of Texas, without giving
effect to the conflict of law principles thereof.  Any action or proceeding
seeking to enforce any provision of this Section 10 shall be brought only in the
courts of the State of Texas or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of Texas, and the parties
consent to the jurisdiction of such courts in any such action or proceeding and
waive any objection to venue laid therein.

 

11.                             Additional Information.  If you require
additional information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.7000 or at mystock@exterran.com.  You may also contact
UBS at 713.654.4713.

 

12.                               Participant Acceptance.  If you agree with the
terms and conditions of this Award, please indicate your acceptance in UBS One
Source by selecting “Accept.”  To reject the Award, select “Reject.”   Please
note that if you reject the Award or do not accept the Award within 90 days of
the Grant Date, the Award will be forfeited.

 

3

--------------------------------------------------------------------------------